Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a re-issuance of a Final Office Action in response to the Applicant initiated interview on 06/13/2022. 
Claims 21-40 are pending.
Claims 21-40 are rejected.
Claims 1-20 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0116578 A1), hereinafter An, in view of Cantillon et al. (US 2017/0235910 A1), hereinafter Cantillon.
Regarding claim 21 An teaches a system, comprising: a signal receiver circuit configured to receive physiologic information of a patient (Abstract, [0007], [0038], and [0039]); and a risk assessment circuit ([0007], [0177], [0178], and [0188]-[0191]) configured to: determine one of a plurality of alert states for the patient using the received physiologic information and a threshold ([0060]-[0065], [0083], and [0157]); receive an indication of an occurrence of a heart failure (HF) event for the patient ([0007], [0176], [0178], [0153], and [0186]); determine a HF event rate for each of the plurality of alert states ([0044], [0065], and [0210]); and adjust a composite HF risk determination for the patient using the determined HF event rates for each of the plurality of alert states ([0049]-[0052]) to increase a sensitivity or a specificity of the physiologic information in assessing HF risk ([0056]-[0057], [0094], and [0129]). An does not teach the HF event rate representing a number of HF events for a specific alert state per unit time. However, Cantillon teaches the HF event rate representing a number of HF events for a specific alert state per unit time (Cantillon, [0020], [0061], and [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify An to incorporate the teachings of Cantillon and account for a system, comprising: a signal receiver circuit configured to receive physiologic information of a patient; and a risk assessment circuit configured to: determine one of a plurality of alert states for the patient using the received physiologic information and a threshold; receive an indication of an occurrence of a heart failure (HF) event for the patient; determine a HF event rate for each of the plurality of alert states, the HF event rate representing a number of HF events for a specific alert state per unit time; and adjust a composite HF risk determination for the patient using the determined HF event rates for each of the plurality of alert states to increase a sensitivity or a specificity of the physiologic information in assessing HF risk. Doing so would provide a valuable tool for continuous monitoring of the physiologic condition of patients (Cantillon, [0004]).    
Regarding claims 22 and 32 An further teaches the indication of the occurrence of the HF event for the patient includes an indication of HF treatment to the patient ([0097]).
Regarding claims 23 and 33 An further teaches the indication of HF treatment to the patient includes an admission or unscheduled visit into a hospital or clinic for HF treatment or an indication that the patient received HF treatment ([0043], [0085], [00097], [0147], [0150], and [0155]).
Regarding claims 24 and 34 An further teaches a risk stratification circuit configured to determine a composite HF risk for the patient using a combination of signal metrics, the composite HF risk indicative of a risk of the patient to develop a HF decompensation event, wherein to adjust the composite HF risk determination for the patient includes to adjust a weighting of a signal metric of the combination of signal metrics used to determine the composite HF risk ([0177], [0178], [0188]-[0191], [0193], and [0198]).
Regarding claims 25 and 35 An further teaches the plurality of alert states includes an IN alert state and an OUT alert state, wherein to determine the HF event rate for each of the plurality of alert states includes to determine an IN alert state HF event rate and an OUT alert state HF event rate, and wherein to adjust the composite HF risk determination includes using the determined IN alert state HF event rate and the determined OUT alert state HF event rate ([0050], [0051], [0060]-[0063], [0065], [0081]-[0083], and [0157]).  
Regarding claims 26 and 36 An further teaches the risk assessment circuit is configured to determine a HF event rate ratio using a ratio of the determined IN alert state HF event rate and the determined OUT alert state HF event rate, and wherein to adjust the composite HF risk determination includes using the HF event rate ratio ([0050], [0051], [0060]-[0063], [0065], [0081]-[0083], and [0157]).
Regarding claims 28 and 38 An further teaches to adjust the composite HF risk determination includes to adjust the threshold to maximize the HF event rate ratio ([0047], [0049], and [0081]).  
Regarding claims 29 and 39 An further teaches to adjust the composite HF risk determination for the patient, the risk assessment circuit is configured to adjust the threshold to minimize the OUT alert state HF event rate or to minimize an IN alert state HF event rate (FIG. 30, [0049], [0081], and [0177]-[0178]).  
Regarding claims 30 and 40 An further teaches the received physiologic information includes a sensor input, and wherein to adjust the composite HF risk determination for the patient includes to adjust the sensor input or a weighting of the sensor input using the determined HF event rates for each of the plurality of alert states (FIG. 27, [0041], [048], and [0052]-[0054]).  
Regarding claim 31 An teaches receiving physiologic information for a patients using a signal receiver circuit (Abstract, [0007], [0038], and [0039]); determining, using a risk assessment circuit, one of a plurality of alert states for the patient using the received physiologic information and a threshold ([0060]-[0065], [0083], and [0157]); receiving, using the risk assessment circuit, an indication of an occurrence of a heart failure (HF) event for the patient ([0007], [0176], [0178], [0183], and [0186]); determining, using the risk assessment circuit, a HF event rate for each of the plurality of alert states ([0044], [0065], and [0210]); and adjusting, using the risk assessment circuit, a composite HF risk determination for the patient using the determined HF event rates for each of the plurality of alert states ([0049]-[0052]) to increase a sensitivity or a specificity of the physiologic information in assessing HF risk ([0056]-[0057], [0094], and [0129]). An does not teach the HF even rate representing a number of HF events for a specific alert state per unit time. However, Cantillon teaches the HF even rate representing a number of HF events for a specific alert state per unit time (Cantillon, [0020], [0061], and [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify An to incorporate the teachings of Cantillon and account for a method, comprising: RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 15/961,209Dkt: 279.023US1 Filing Date: April 24, 2018 Title: HEART FAILURE EVENT RATE ASSESSMENTreceiving physiologic information for a patients using a signal receiver circuit; determining, using a risk assessment circuit, one of a plurality of alert states for the patient using the received physiologic information and a threshold; receiving, using the risk assessment circuit, an indication of an occurrence of a heart failure (HF) event for the patient; determining, using the risk assessment circuit, a HF event rate for each of the plurality of alert states, the HF event rate representing a number of HF events for a specific alert state per unit time; and adjusting, using the risk assessment circuit, a composite HF risk determination for the patient using the determined HF event rates for each of the plurality of alert states to increase a sensitivity or a specificity of the physiologic information in assessing HF risk. Doing so would provide a valuable tool for continuous monitoring of the physiologic condition of patients (Cantillon, [0004]).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over An and Cantillon in view of Sharma et al. (US 20200187865 A1), hereinafter Sharma.
Regarding claim 27 and 37 An and Cantillon teaches the system and method of claim 25 and 35. An does not teach the HF event rate ratio is the determined IN alert state HF event rate divided by the determined OUT alert state HF event rate. However, Sharma teaches the HF event rate ratio is the determined IN alert state HF event rate divided by the determined OUT alert state HF event rate (Sharma, [0188]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify An and Cantillon to incorporate the teachings of Sharma and account for the system and method of claim 25 and 35. An does not teach the HF event rate ratio is the determined IN alert state HF event rate divided by the determined OUT alert state HF event rate. Doing so would develop a method to estimate risk of HFH that can be easily implemented without unduly burdening healthcare providers and have a method or system that was able to present increased gradations of HFH risk instead of broad risk categories such as high risk and low risk (Sharma, [0006]).	
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Examiner finds Applicant’s arguments persuasive. The specification shows support that the claim invention is an improvement to the system by increasing sensitivity and specificity. Therefore, the 35 U.S.C. 101 Rejection is withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686
/JOHN P GO/Primary Examiner, Art Unit 3686